             Case 2:19-cv-00167-PBT Document 42 Filed 02/20/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NEURO AND CARDIAC                                )
TECHNOLOGIES, LLC                                )
                                                 )
        Plaintiff,                               )
                                                 )
        v.                                       )   Civil Action No. 2:19cv-00167-PBT
                                                 )
NEURONETICS, INC.                                )
                                                 )
        Defendant                                )

         JOINT MOTION FOR A STIPULATED DISMISSAL WITH PREJUDICE

        Neuro and Cardiac Technologies, LLC (“NCT”) and Neuronetics, Inc. (“Neuronetics”)

jointly move this Court for a dismissal with prejudice based on noninfringement and entry of

judgment;

        WHEREAS, NCT brought this action asserting, inter alia, that Neuronetics’ sale of the

NeuroStar infringed U.S. Patent No. 6,366,814 (’814 patent);

        WHEREAS, Neuronetics denied infringement and asserted that the ’814 patent claims

were invalid;

        WHEREAS, the Court construed the claim term “primary coil” to mean “a loop shaped

inductor that is adapted to be coupled to an implanted lead receiver” (D.I. 41);

        NCT and Neuronetics stipulate and agree:

1.      Under the Court’s construction of “primary coil,” Neuronetics does not infringe any claim

of the ’814 patent.

2.      Neuronetics and NCT shall each bear their own costs and attorney fees associated with

this action.

3.      NCT shall not appeal the judgment and/or the Court’s claim construction ruling.




                                                 1
          Case 2:19-cv-00167-PBT Document 42 Filed 02/20/20 Page 2 of 2




4.     Neuronetics and NCT jointly move this Court to dismiss this case with prejudice in favor

of Neuronetics because there is no infringement under the Court’s claim construction and enter

judgment in favor of Neuronetics as set forth in the attached.

       IT IS HEREBY STIPULATED AND AGREED BY and between the parties, that this

action shall be dismissed with prejudice, each party to bear its own costs and fees.

NELSON BUMGARDNER                                         FLASTER GREENBERG P.C.
ALBRITTON P.C.
  /s/ Eric M. Albritton                                   /s/ Michael J. Bonella
Eric M. Albritton                                         Michael J. Bonella
Texas State BAR No. 00790215                               PA BAR No. 79175
Andrew J. Wright                                          Michael F. Piscitelli
Texas State BAR No. 24063927                               PA BAR No. 309089
NELSON BUMGARDNER                                         FLASTER GREENBERG P.C.
ALBRITTON P.C.                                            1850 Market Street, Suite 1035
3131 West 7th Street, Suite 300                            Philadelphia, PA 19103
Fort Worth, Texas 76107                                   (215) 279-9393 (Telephone)
(817) 377-9111 (Telephone)                                (215) 279-9394 (Facsimile)
(903) 758-7397 (Facsimile)                                Michael.Bonella@flastergreenberg.com
ema@nbafirm.com                                           Michael.Piscitelli@flastergreenberg.com
andrew@nbafirm.com

Thomas S. Biemer                                             Counsel for Defendant
PA Bar No. 62644                                             Neuronetics, Inc.
Dilsworth Paxon LLP
1500 Market Street, Ste 3500E
Philadelphia, PA 19102
Tbiemer@dilsworthlaw.com
Counsel for Plaintiff
Neuro and Cardiac Technologies, LLC




                                                 2
